Title: From Thomas Jefferson to John Banister, 26 January 1786
From: Jefferson, Thomas
To: Banister, John



Dear Sir
Paris Jan. 26. 1786.

The inclosed letters will so fully explain their object that I need not say a word on that subject. You will perceive that Messrs. Dangirard and De Vernon have great cause to complain of the invincible silence of Messrs. Marck, nephew, & co. A person who has done me many friendly offices has asked my endeavors to procure information what can be the cause of this silence. I take the liberty of having recourse to your friendly offices, and will ask the favor of you to write me a full state of the nature of the business in which these gentlemen are concerned, their credit, their supposed stock in trade, and whatever else you may think interesting to Messrs. Dangirard and De Vernon to know; and if circumstances render it prudent I would wish that you could know from Marck, nephew & co. themselves the reason of their silence and whether they will give you a letter of explanation to be forwarded thro me. Pardon all this trouble; the world cannot go on without these mutual helps to one another.
Two young gentlemen who went from here in November for Italy, expected your son would accompany them. As I have never received a letter from him since, I have taken for granted he had done so. I am sure his health is in a good way or I should have  heard the contrary either from him or them. Present my affectionate respects to Mrs. Bannister and be assured of the esteem with which I am Dear Sir your friend & servant,

Th: Jefferson

